Citation Nr: 1512858	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board in November 2014.  He failed to appear for this hearing.  However, the letter notifying the Veteran of his hearing contains an abbreviation of his mailing address that is unclear.  No other VA correspondence sent to the Veteran contains a similar abbreviation of his mailing address.  Given the uncertainty as to whether the Veteran received notice of his scheduled hearing, he should be provided with an additional opportunity to appear.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate hearing before the Board.  The letter providing him notification of the hearing should spell out his complete mailing address, rather than the abbreviation "ST RT P."

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


